DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 03/01/2022.
Applicant’s cancelation of claims 3-5, 7, 9, 11-13, and 15 is acknowledged and require no further examining.  Claims 1-2, 6, 8, 10, and 14 are pending and examined below.

Response to Arguments
The Amendment filed on 03/01/2022 have been entered.  Applicant’s cancelation of claims 3-5, 7, 9, 11-13, and 15 is acknowledged and require no further examining.  Claims 1-2, 6, 8, 10, and 14 are pending in this application.

In response to the arguments of the objections toward the Drawings, in view of the amendments to the Claims, Examiner withdraws the Drawing objections.

In response to the arguments of the rejections under 35 U.S.C. 112(a), in view of the amendments, Examiner withdraws the 112(a) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Baker et al. (4295839) modified by references Beetz (2925758), Moen (4197789), and Reich (2071949), in view of the amendments, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claims 1-2, 6, 8, 10, and 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Baker et al. (4295839) disclose a method comprising the steps of: engaging the blank with a punch head; folding side portions; folding outer portions of the side portions; folding end portions; folding outer portions of the end portions; and securing the corner gussets formed between the side and end portions, wherein the punch includes a plurality of fingers.
The prior art reference Beetz (2925758) disclose an apparatus comprising a punch head and a series of pushers, wherein the pushers are configured pivot towards the punch head.
The prior art reference Moen (4197789) disclose an apparatus comprising mandrel plates that are angled at an upper end, wherein the mandrel plates are configured to extend and retract from the blank.
The prior art reference Reich (2071949) disclose a carton formed from a blank, wherein carton comprises adhesive securing the outer portions of the side portion and the outer portions of the end portions to the side portion and end portion respectively.
However, the Baker et al. in view of Beetz, Moen, and Reich is not found to disclose: folding, while the first mandrel plates hold the folded side portions, outer portions of the side portions; folding, while the second mandrel plates hold the folded end portions, outer portions of the end portions; and the first and second mandrel plates are formed in strips that allow the plurality of fingers to pass between the first plurality of pushers and allow the plurality of fingers to pass between the second pushers as the punch head as advanced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 6, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731